Case 5:20-cr-00543-OLG Document 164-3 Filed 01/06/21 Page 1 of 2
Page 10 of 11

Christus Santa Rosa LIVE HCIS Patient Name: DE LA GARZA, HERIBERTO
Med Rec #: MH0O7405849

Date: 06/07/2019

Discharge Summary 1
Report Date 06/07/2019 9:53am

CHRISTUS Santa Rosa Health System
Children's Hosp of San Antonio

Patient: DE LA M.R.#: MH07405849 Acct #: AH0032031604 Location: AH.PIMC

GARZA,HERIBERTO

DOB: Qe Age: 02M 16D Sex: M Room/Bed: AH.PIMC
36-01

Anticipated Discharge Date / Time: 06/07/19
Provider Discharge Instructions

Dischg Instruction - Pedi

Pediatric Care Instructions

Discharge Follow Up: Fm/Pt to Make Appointment
Call MD For: Temp Greater than 101F, Excessive Vomiting, Excessive Diarrhea, Breathing Problems, Not Drinking Well,

No Urine Output 6-8hrs, Low Energy or Limpness, Symptoms Worsen

Additional Diet Instructions:
Formula 3-4 ounces every 3-4 hours.

 

Formula 3-4 onzas cada 3-4 horas.

Additional MD Instructions:

Heriberto was admitted to the hospital for pertussis due to have slow
heart rate associated with low oxygen levels. These episodes have
decreased in frequency and are now less severe. He has been free of
episodes for 24 hours and is stable to go home. He completed his
antibiotic treatment while here.

He will still have a cough for several weeks but they should become less
severe. If he develops new fever, is not behaving like his normal self, is
more tired/fatigued than usual, is not making urine in 6-8 hours, please
take him to the ED or his pediatrician to be evaluated.

It's important to note that he may still have some episodes with low heart
rate and low oxygen at home and if something doesn't seem right take him
to the hospital. We showed you a CPR video while in the hospital.

Please follow up with Dr. Caballo, his pediatrician, Monday or Tuesday
(6/10/19 or 6/11/19).

It was a pleasure taking care of Heriberto!

 

Heriberto fue ingresado en el hospital por tos ferina debido a que tiene
lentitud

Frecuencia cardiaca asociada a niveles bajos de oxigeno. Estos episodios
tienen

Disminuye en frecuencia y ahora son menos graves. Ha estado libre de
Episodios de 24 horas y esta estable para volver a casa. Completo su
Tratamiento antibidtico mientras esté aqui.

Seguira teniendo tos durante varias semanas, pero deberian disminuir.
grave. Si desarrolla nueva fiebre, no se comporta como su yo normal, es
  

  
     

Tes

ge

Lis

i

se iy

A
;

eel
——
—s
———=
ees
———
=
——
ee
——
oe ee
em ee
———s
——t
even ae
—————
oa
——s
=
——
=
——s
———
———

ESS Af

set

Riper
eee

STEEN
oe

ssetyssesss

a>

 

\s SNe wt
Ts ee

 

 

aacalieeee
Awe oe
Dew

ne u

Hae

a

 

as
ie
ea

  
  

  
    

       
 
  
  

  

ua been a Oe aa iY
CIB) AWA ae as
diy *
/ Lee a

   
 
  
 
 

_ BIRTH NUMBER y

 

  
 

 

 

 

 

 

STATE OF TEXAS CERTIFICATE OF BIRTH
(1. Child's Name First Middle Last Suffix. | 2: Date of Birth (mmvddiyyyy) | | 3. Sex % 2) {
HERIBERTO = DE LA GARZA JR. ouzaitims: MALE
4a. Place of Birth - Counly 4b. City or Town (|f outside city limits, give precinct no.) | 5. Time Of Birth 6a. Plurality - Single, Twin, \ |6b. If Plural Birth, Born 1st,
% ‘ Triplet, etc. 2nd,3rd_ etc.
BEXAR SAN ANTONIO 04:49 PM = SINGLE |

 

   
 

 

 

 

 

(© Other (Specify):

Ta. Place Of Birth ( Clinic/Doctor's Office [1 Licensed Birthing Center & Hospital
B Home Birth

- (ba. Attendant's Name, NPI, and Mailing Address
LUIS GASTON PRIETO
730 N MAIN SAN ANTONIO, TEXAS 78205

  
      
 
 

ve Name of Hospital or Birthing Center, NPI (If Not Institution, Give Street Address)
BAPTIST MEDICAL CENTER ‘ J
9a. Certifier-/ certify that this child was born alive at the'place and time and on the date as stated. :)

¢

03/26/2019
Date Signed

MESHONNIA D HARRIS
Signature and Title i

 

8b. EB} MD (D0 OCNM TL Midwife CD Other (Specify);

9b. [Attendant [& Facility ‘Administrator / Designee [) Other (Specify):
= e:

ay

 

 

 

   
 

 

 

 

(10. Mother's Name Prior to First Marriage First Middle Last Suffix ]11. Dateiof Birth (mm/dd/yyyy) | 12. Birthplace (State, Territory or Foreign Country) i
NATALI/ GARCIA ONTIVEROS 11/29/1985 MEX170
13a. Residence - State 13b, County 43c. City, Town or Location’ 13d. Street Address or Rural Location
TEXAS BEXAR i SAN ANTONIO | 6910 HWY 87E

 

   
 

 

 

 

 

13f. Inside City Limits

 

   

14. Mailing Address: [i Same As Residence, ar:, (if Same As Residence, Enter Zip Code Only)

 

13e. Zip Code
\78263 @ Yes [No 78263 ; s)
15. Father's Name Prior to First Marriage | First Middle Last Suffix” |46. Date of Birth (mm/dd/yy) | 17. Birthplace (State;Terrilory or Foreign Country) }
| HERIBERTO DELA GARZA 7 \ 03/18/1988 MEXICO ~
—<

 
   
  
  

 

 

 

(180 Local File Number

02006649

 

0003090889

 

18b. Date Received By Local Registrar

03/27/2019 3
: |

 
 
   

——
48c; Signature of Local Registrar

LM mm /-

 

 

—,

 

XY

VS-111.3 | REV..01/05 WARNING: THE PENAL

ISSUED

WARNING; THIS

~ This is a true and correct Boraduction tthe original record as recorded in this office. Issued under
authority of Section 191.051, Health and Safety Code. .
4 ‘ :

APR

  

ry
HA

TY FOR KNOWINGLY MAKING A FALSE STATEMENT:IN THIS FORM CAN BE 2-10 YEARS IN PRISON AND A FINE OF UP T

rae
Si?

      

(0 $5,000.

!

080558

yn

     
     

, / . legion hee en

 
    

082019

| James L., Wilson

    

    
 

  

 

 

aren

TAN)
